                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 1 of 22 Page ID #:73



                          1   STEPHEN M. HARBER, STATE BAR #119830
                              AMY ARSENEAUX EVENSTAD, STATE BAR #305828
                          2   McCUNE & HARBER, LLP
                              515 South Figueroa Street, Suite 1100
                          3   Los Angeles, California 90071
                              Telephone: (213) 689-2500
                          4   Facsimile: (213) 689-2501
                              sharber@mccuneharber.com and aevenstad@mccuneharber.com
                          5
                              Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
                          6

                          7

                          8                            UNITED STATES DISTRICT COURT
                          9                           CENTRAL DISTRICT OF CALIFORNIA
                         10

                         11    NATALIE CAREY; JACK CAREY, by                         Case No: 2:21−cv−02435 SVW (JEMx)
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                               and through GAL, NATALIE CAREY,                       Assigned to District Judge Stephen V.
  Fax (213) 689-2501




                         12
    (213) 689-2500




                                                                                     Wilson, Courtroom 10A, and Magistrate
                                        Plaintiffs,                                  Judge John E. McDermott, Courtroom 640
                         13                                                          (Complaint filed on December 29, 2020)
                                  vs.
                         14                                                          DEFENDANT COSTCO WHOLESALE
                               KEURIG; COSTCO WHOLESALE                              CORPORATION'S NOTICE OF
                         15    CORPORATION and DOES 1 TO 20,                         MOTION AND MOTION TO
                               Inclusive,                                            DISQUALIFY PLAINTIFFS’
                         16                                                          ATTORNEYS OF RECORD, DANIEL
                                        Defendants.                                  HAKHAMZADEH, ESQ., SM LAW
                         17                                                          GROUP, APC, AND PANISH SHEA &
                                                                                     BOYLE, LLP; MEMORANDUM OF
                         18                                                          POINTS AND AUTHORITIES
                         19                                                          DATE: April 19, 2021
                         20
                                                                                     TIME: 1:30 p.m.
                                                                                     DEPT.: 10A
                         21                                                          [Filed with Notice of Motion and Motion;
                         22
                                                                                     Declaration of Stephen M. Harber and Amy
                                                                                     A. Evenstad; [Proposed] Order]
                         23

                         24         TO ALL PARTIES AND ATTORNEYS OF RECORD:
                         25         Defendant COSTCO WHOLESALE CORPORATION (“Defendant” or “Costco”)
                         26   hereby submits the following Memorandum of Points and Authorities in support of its
                         27   motion to disqualify Plaintiffs’ attorney of record, Panish Shea & Boyle LLP (“PSB”)
                         28   from representing Plaintiffs in this action filed against Costco:
                                                                               -1-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 2 of 22 Page ID #:74


                                                                          TABLE OF CONTENTS
                          1                                                                                                                               PAGE(S)
                          2   I.     INTRODUCTION .................................................................................................. 6
                          3   II.    STATEMENT OF FACTS AND PROCEDURAL HISTORY.......................... 7
                                     A.  DANIEL HAKHAMZADEH’S PRIOR REPRESENTATION OF
                          4              COSTCO ....................................................................................................... 7
                          5
                                     B.       DANIEL HAKHAMZADEH IMPROPERLY FILED A NUMBER OF
                          6                   LAWSUITS AGAINST COSTCO, HIS FORMER CLIENT ................. 9
                          7          C.       DANIEL HAKHAMZADEH ASSISTED PANISH SHEA & BOYLE
                                              IN PREPARING FOR AN EXPEDITED TRIAL DATE ...................... 10
                          8

                          9   III.   LEGAL ARGUMENT ......................................................................................... 11
                         10          A.  AN ATTORNEY HAS A DUTY NOT TO REVEAL OR USE
                                         CONFIDENTIAL INFORMATION OF A FORMER CLIENT TO
                         11              THE DISADVANTAGE OF THAT FORMER CLIENT...................... 12
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12          B.       DISQUALIFICATION IS MANDATORY DUE TO THE
    (213) 689-2500




                                              PRESUMPTION THAT CONFIDENTIAL INFORMATION WAS
                         13                   OBTAINED. ............................................................................................... 14
                         14
                                     C.       DANIEL HAKHAMZADEH OBTAINED CONFIDENTIAL
                         15                   INFORMATION ABOUT COSTCO. ...................................................... 16
                         16          D.       COSTCO, AS THE HOLDER OF THE ATTORNEY-CLIENT
                                              PRIVILEGE, HEREBY INVOKES THAT PRIVILEGE. .................... 17
                         17

                         18   IV. DANIEL HAKHAMZADEH’S CONFLICT IS IMPUTED UPON PANISH
                              SHEA & BOYLE, REQUIRING DISQUALIFICATION.......................................... 18
                         19
                              V.     CONCLUSION ..................................................................................................... 22
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                          -2-

                                                                             Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 3 of 22 Page ID #:75



                                                                      TABLE OF AUTHORITIES
                          1                                                                                                                              PAGE(S)
                          2   Cases
                          3
                              Ames v. State Bar
                          4    (1973) 8 Cal.3d 910, 917 ............................................................................................... 12
                          5
                              Beltran v. Avon Prod., Inc.
                          6     867 F. Supp. 2d 1068, 1078 (C.D. Cal. 2012)......................................... 7, 11, 12, 20, 21
                          7
                              Chronometrics, Inc. v. Sysgen, Inc.
                          8    (1980) 110 Cal.App.3d 597, 607 ................................................................................... 12
                          9
                              City and County of San Francisco v. Cobra Solutions, Inc.
                         10
                                (2006) 38 Cal.4th 839, 847............................................................................................ 16
                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Fireman’s Fund Ins. Co. v. Superior Court
  Fax (213) 689-2501




                         12
    (213) 689-2500




                                (2011) 196 Cal.App.4th 1263, 1273 .............................................................................. 18
                         13
                              Henriksen v. Great American Savings & Loan
                         14
                               (1992) 11 Cal.App.4th 109, 113-114 ............................................................................ 16
                         15
                              In re Complex Asbestos Litigation
                         16
                                (1991) 232 Cal.App.3d 572, 579 ................................................................................... 15
                         17
                              Jessen v. Hartford Casualty Ins. Co.
                         18
                                (2003) 111 Cal.App.4th 698, 711 .................................................................................. 16
                         19
                              National Grange of Order of Patrons of Husbandry v. California Guild
                         20
                               (2019) 38 Cal.App.5th 706, 709 .................................................................................... 16
                         21
                              Nemours Foundation v. Gilbane, Aetna, Federal Ins.
                         22
                               (D.Del.1986) 632 F.Supp. 418, 428 .............................................................................. 20
                         23
                              River W., Inc. v. Nickel
                         24
                                (1987) 188 Cal.App.3d 1297, 1302 ......................................................................... 14, 15
                         25
                              T.C. & Theatre Corp. v. Warner Bros. Pictures
                         26
                                (1953) 113 F.Supp. 265, 268–269 ................................................................................. 14
                         27

                         28
                                                                                           -3-

                                                                              Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 4 of 22 Page ID #:76



                              Trone v. Smith
                          1     (9th Cir. 1980) 621 F.2d 994, 999 ................................................................................. 21
                          2
                              Western Continental Operating Co. v. Natural Gas Corp.
                          3
                               (1989) 212 Cal.App.3d 752, 758–759 ........................................................................... 14
                          4
                              William H. Raley Co. v. Superior Court (Carroll)
                          5
                               (1983) 149 Cal.App.3d 1042, 1049 ............................................................................... 19
                          6

                          7   Statutes
                          8
                              Business and Professions Code
                          9    Section 6068(e).............................................................................................................. 13
                         10
                              Business and Professions Code
                         11    Section 6068(e)(1) ......................................................................................................... 12
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                              Business and Professions Code
                         13    Section 6068(e)(2) ......................................................................................................... 12
                         14
                              California Code Of Civil Procedure
                         15    Section 2018.020 ........................................................................................................... 18
                         16
                              California Evidence Code
                         17    Section 953 .................................................................................................................... 18
                         18
                              California Evidence Code
                         19    Section 954 .................................................................................................................... 18
                         20
                              Federal Rules of Evidence
                         21     Section 502(g) ............................................................................................................... 17
                         22
                              State Bar of California Rules of Professional Conduct
                         23     Rule 1.0.......................................................................................................................... 12
                         24
                              State Bar of California Rules of Professional Conduct
                         25     Rule 1.6.......................................................................................................................... 13
                         26
                              State Bar of California Rules of Professional Conduct
                         27     Rule 1.6(a) ............................................................................................................... 12, 13
                         28
                                                                                               -4-

                                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 5 of 22 Page ID #:77



                              State Bar of California Rules of Professional Conduct
                          1     Rule 1.7.......................................................................................................................... 19
                          2
                              State Bar of California Rules of Professional Conduct
                          3
                                Rule 1.7(b) ..................................................................................................................... 13
                          4
                              State Bar of California Rules of Professional Conduct
                          5
                                Rule 1.9........................................................................................................13, 17, 18, 19
                          6
                              State Bar of California Rules of Professional Conduct
                          7     Rule 1.9(c) ..................................................................................................................... 13
                          8
                              State Bar of California Rules of Professional Conduct
                          9     Rule 1.10(a) ................................................................................................................... 19
                         10
                              State Bar of California Rules of Professional Conduct
                         11     Rule 1.10(a)(2) .............................................................................................................. 19
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                              State Bar of California Rules of Professional Conduct
                         13     Rule 1.10(a)(2)(i)........................................................................................................... 19
                         14
                              State Bar of California Rules of Professional Conduct
                         15     Rule 1.10(a)(e)(ii)-(iii) .................................................................................................. 19
                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                               -5-

                                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 6 of 22 Page ID #:78



                          1                   MEMORANDUM OF POINTS AND AUTHORITIES
                          2

                          3   I.    INTRODUCTION
                          4         Plaintiffs Natalie Carey and Jack Carey, by and through his GAL Natalie Carey
                          5   (“plaintiffs”) have filed this personal injury action against Defendant Costco Wholesale
                          6   Corporation (“Costco”) and Defendant Keurig arising out of an alleged injury to one or
                          7   more plaintiff on October 6, 2020. This lawsuit was filed on October 26, 2020 by SM Law
                          8   Group, APC. Attorney Daniel Hakhamzadeh, Esq. signed the form complaint on behalf of
                          9   SM Law Group as attorneys for plaintiffs. See Complaint [ECF Dkt. No. 1-3], at pp. 3, 5.
                         10   Costco timely answered the complaint through its attorneys, McCune & Harber and
                         11   thereafter properly removed the action on the basis of diversity jurisdiction. See Notice of
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Removal [ECF Dkt. No. 1].
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13         In January 2021, before the matter was removed, plaintiffs filed a Notice of
                         14   Association of Counsel, associating Panish Shea & Boyle, LLP (“PSB”) as associated
                         15   attorneys of record for plaintiffs in addition to the attorneys at SM Law Group. See Exhibit
                         16   A: Notice of Association of Counsel. Before removal, PSB filed a motion for preferential
                         17   trial setting, indicating that the firm is prepared to proceed to trial on behalf of plaintiffs,
                         18   with the assistance of Daniel Hakhamzadeh, in just four months’ time.
                         19         Prior to attorney Daniel Hakhamzadeh’s employment with SM Law Group as an
                         20   attorney for plaintiffs in this personal injury matter, Daniel Hakhamzadeh was employed
                         21   for nearly a year by McCune & Harber as an attorney for Costco in numerous personal
                         22   injury matters, and Costco is his former client. See Harber Decl., ¶¶ 4-8. Daniel
                         23   Hakhamzadeh obtained confidential and privileged information by virtue of his prior
                         24   representation of Costco. He did not obtain Costco’s informed written consent to take a
                         25   position in this matter (or any other matter) adverse to Costco and Costco does not consent.
                         26   Daniel Hakhamzadeh will not be able to represent a plaintiff in a lawsuit against defendant

                         27   Costco without using the confidential and privileged information that he learned in his

                         28   prior representation of Costco to Costco’s detriment. Under California’s “substantial
                                                                                -6-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 7 of 22 Page ID #:79



                          1   relationship test,” Mr. Hakhamzadeh’s acquisition of confidential information from
                          2   Costco is presumed, and disqualification is mandatory. Beltran v. Avon Prod., Inc., 867 F.
                          3   Supp. 2d 1068, 1078 (C.D. Cal. 2012).
                          4         Mr. Hakhamzadeh’s conflict of interest is imputed upon PSB, who associated in as
                          5   attorneys for plaintiffs without timely screening Mr. Hakhamzadeh from the case. This
                          6   motion was filed (but not heard), in state court before removal. Prior to filing an
                          7   opposition, Mr. Hakhamzadeh substituted out of the case. However, a month and a half
                          8   passed where Mr. Hakhamzadeh assisted PSB in preparing for an expedited trial date. PSB
                          9   has not been timely screened prior to associating into this lawsuit against Costco.
                         10         Costco hereby invokes the attorney-client privilege and seeks to disqualify Daniel
                         11   Hakhamzadeh’s associated firm (Panish Shea & Boyle LLP) from representing the
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              plaintiffs in this lawsuit against Costco. Costco therefore requests that this Court grant this
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   motion and disqualify Daniel Hakhamzadeh’ associated law firm of Panish Shea & Boyle.
                         14

                         15   II.   STATEMENT OF FACTS AND PROCEDURAL HISTORY
                         16         A.     DANIEL HAKHAMZADEH’S PRIOR REPRESENTATION OF
                         17                COSTCO
                         18         McCune & Harber has been on Costco’s Southern California defense counsel panel
                         19   for many years. Harber Decl., ¶ 3. From approximately to August 2019 to April 2020,
                         20   Daniel Hakhamzadeh, Esq. worked as an associate at McCune & Harber defending Costco
                         21   in a number of personal injury matters. Id. ¶¶ 4-5. In this time frame, he performed work
                         22   on at least nine lawsuits in which Costco was named as a defendant. Id. ¶ 5. He personally
                         23   billed over 250 hours on cases where he assisted attorneys at McCune & Harber defending
                         24   Costco in personal injury matters. Id. ¶ 10.
                         25         By virtue of this work, Daniel Hakhamzadeh was in an attorney-client relationship
                         26   with Costco. Harber Decl., ¶ 6. He prepared and reviewed attorney work product materials
                         27   and transmitted confidential communications between McCune & Harber and Costco. Id.
                         28   ¶¶ 6-7. He received and was privy to attorney-client privileged information about Costco’s
                                                                                -7-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 8 of 22 Page ID #:80



                          1   litigation strategies, including its litigation and settlement strategies. Id. ¶ 6. He negotiated
                          2   at least one settlement with a plaintiff as an attorney of Costco. Id.
                          3         Daniel Hakhamzadeh received and was privy to confidential information regarding
                          4   Costco which is often implicated in personal injury matters. Harber Decl., ¶ 7. Costco is
                          5   willing to provide further information about this to the Court in camera if requested.
                          6   Illustrative sample emails showing Mr. Hakhamadeh’s acquisition of Costco’s privileged
                          7   information in personal injury matters, which may be provided in camera, are as follows:
                          8      • In August 2019, Mr. Hakhamzadeh was copied on emails from Costco’s Senior
                          9         Resolution Manager discussing strategy regarding settlement of a personal injury
                         10         case.
                         11      • In September 2019, Mr. Hakhamzadeh sent an internal email stating, “Do we have
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                                    [a] confidential report on this case from Costco?” indicating that he aware of this
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13         confidential report and was looking for it.
                         14      • In September 2019, he was copied on emails from Costco with written discovery
                         15         strategy.
                         16      • In October 2019, he was copied on emails from Costco discussing liability analysis
                         17          of a personal injury case, strategy regarding settlement, and exposure.
                         18      • In November 2019, he wrote and sent a letter to Costco with an analysis of a
                         19          personal injury plaintiff’s discovery responses.
                         20      • In January 2020, he explained conversations that he has had with a manager with
                         21          respect to that manager’s “PMQ” deposition.
                         22      • In February 2020, Mr. Hakhamzadeh was forwarded an email by the same Senior
                         23          Resolution Manager from Costco who is involved in the subject case and was tasked

                         24          with gathering the information requested from this Manager and drafting a response

                         25          with a legal analysis.

                         26      • In March 2020, when a McCune & Harber employee asked about a task in a Costco

                         27          personal injury matter, Mr. Hakhamzadeh responded, “I am leading this case.”

                         28
                                                                                -8-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                         Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 9 of 22 Page ID #:81



                          1      • In April 2020, in a products liability matter, Mr. Hakhamzadeh was sent an email
                          2         from Costco discussing settlement strategy.
                          3         Daniel Hakhamzadeh was a party to at least two Protective Orders regarding
                          4   Costco’s confidential information. Harber Decl., ¶¶ 5, 7. He drafted case evaluations and
                          5   made settlement recommendations to Costco. Id. ¶ 7. He had conversations with Costco
                          6   employees in order to prepare for depositions and draft discovery responses on behalf of
                          7   Costco. Id. In drafting discovery responses on behalf of Costco, he reviewed, analyzed,
                          8   identified, and withheld attorney-client privileged documents. Id.
                          9         Daniel Hakhamzadeh had access to and did in fact access folders on McCune &
                         10   Harber’s server containing electronically stored information pertaining to McCune &
                         11   Harber’s defense of Costco dating back to 2013. Harber Decl., ¶ 8. These files contain
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              confidential information about Costco, and attorney work product and attorney-client
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   privileged information. Id.
                         14         B.     DANIEL HAKHAMZADEH IMPROPERLY FILED A
                         15                NUMBER OF LAWSUITS AGAINST COSTCO, HIS FORMER
                         16                CLIENT
                         17         Upon seeing Daniel Hakhamzadeh’s name and signature on plaintiffs’ complaint,
                         18   Steve Harber, the attorney for Costco and former employer of Mr. Hakhamzadeh, met and
                         19   conferred with him about the issue, explaining the conflict of interest and asking that
                         20   Daniel Hakhamzadeh and his firm withdraw as plaintiffs’ attorneys of record. Harber
                         21   Decl., ¶ 11. Mr. Hakhamzadeh refused to withdraw, and instead claimed that he had
                         22   obtained Costco’s consent to take a position in this lawsuit (and other personal injury
                         23   cases) adverse to Costco. Id.

                         24         After this meet and confer conversation, Steve Harber contacted Costco to ascertain

                         25   whether Daniel Hakhamzadeh had obtained Costco’s informed written consent after

                         26   representing that he had. Harber Decl., ¶ 12. Costco informed Mr. Harber that no informed

                         27   written consent was sought or given, and that Costco does not give consent in this case or

                         28   any other case. Id. Mr. Harber was informed that Mr. Hakhamzadeh has taken a position
                                                                              -9-

                                                                 Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 10 of 22 Page ID #:82



                          1   adverse to Costco in other personal injury cases that he has commenced against Costco
                          2   after his employment at McCune & Harber was terminated, and prior to accepting
                          3   representation of a plaintiff in those matters, Mr. Hakhamzadeh did not seek informed
                          4   written consent from Costco. Harber Decl., ¶ 13.
                          5         An attorney on Costco’s Southern California defense panel informed Mr. Harber
                          6   that, in order to attempt to negotiate a more favorable settlement from Costco on behalf of
                          7   a plaintiff in another matter, Daniel Hakhamzadeh improperly used confidential
                          8   information that he acquired by virtue of his prior representation of Costco to the
                          9   disadvantage of Costco. Harber Decl., ¶ 13.
                         10         McCune & Harber then became aware from Costco that Daniel Hakhamzadeh filed
                         11   another lawsuit against Costco entitled Clara Ramirez vs. Costco Wholesale Corporation,
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Doe Costco Manager, Does 1 to 20 inclusive, which was removed to the Central District
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   of California on February 18, 2021, case number 2:21-CV-01476 DMG (AFMX). After
                         14   Costco appeared in the Ramirez case, Costco met and conferred with Daniel Hakhamzadeh
                         15   to obtain a resolution of the matter before filing a disqualification motion, just as it did in
                         16   this case. Mr. Hakhamzadeh agreed to disengage from the Ramirez case. Costco then
                         17   negotiated a resolution with another attorney for Ms. Ramirez.
                         18         C.     DANIEL HAKHAMZADEH ASSISTED PANISH SHEA &
                         19                BOYLE IN PREPARING FOR AN EXPEDITED TRIAL DATE
                         20         On January 13, 2021, SM Law Group filed a Notice of Association of Counsel,
                         21   associating with attorneys Robert Glassman and Nadine Khedry at Panish Shea & Boyle
                         22   LLP. See Evenstad Decl., ¶ 4, Exhibit A: Notice of Association of Counsel. This Notice
                         23   states that “all pleadings, case documents, discovery, or notices should be served upon

                         24   both firms [SM Law Group and Panish Shea & Boyle].” Id. Daniel Hakhamzadeh is

                         25   identified as an attorney for plaintiffs in the caption of this document. Id.

                         26         On February 11, 2021, PSB informed Costco that it was seeking a preferential trial

                         27   date with a hearing date in just four months, and included a stipulation as such. Evenstad

                         28   Decl., ¶ 6; Exhibit B: Plaintiffs’ Ex Parte Application. Mr. Hakhamzadeh was copied on
                                                                               -10-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 11 of 22 Page ID #:83



                          1   the email from PSB providing ex parte notice. Id. He is listed as an attorney for plaintiffs
                          2   in the caption of plaintiffs’ ex parte application and the stipulation, indicating that PSB is
                          3   ready to proceed to trial in just four months with the assistance of Mr. Hakhamzadeh. Id.
                          4          On February 16, 2021, Costco filed this motion in state court before removal.
                          5          On February 18, 2021, PSB served Plaintiffs’ Response to Costco’s Statement of
                          6   Damages with Mr. Hakhamzadeh’s name in the caption and service list. Evenstad Decl.,
                          7   ¶ 8; Plaintiffs’ Statement of Damages [ECF Dkt. No. 1-6]. Plaintiffs identified damages
                          8   in excess of $25 million. It should be presumed that Mr. Hakhamzadeh assisted PSB in
                          9   ascertaining the damages that plaintiffs will claim against Costco, to Costco’s detriment.
                         10          On February 25, 2021, in state court, PSB served Plaintiffs’ Motion for an Order
                         11   Granting Preferential Trial Date on Costco and Daniel Hakhamzadeh, who is listed as co-
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              counsel. Evenstad Decl., ¶ 9, Exhibit C.
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13          On March 2, 2021, PSB served Special Interrogatories and Requests for Production
                         14   upon Costco, which have Daniel Hakhamzadeh’s name listed in the caption and service
                         15   list. Evenstad Decl., ¶ 10, Exhibits D, E. On March 4, 2021, PSB served a Notice of
                         16   Disassociation of Counsel, wherein Mr. Hakhamzadeh finally substituted out of the case.
                         17   However, PSB continues to refuse to withdraw despite the imputed conflict.
                         18          Costco hereby invokes the attorney-client privilege and seeks to disqualify Daniel
                         19   Hakhamzadeh’s associated firm of Panish Shea & Boyle and to preclude all attorneys at
                         20   the firm from representing plaintiffs in this case. This motion should be granted.
                         21

                         22   III.   LEGAL ARGUMENT
                         23          The Central District Court of California “applies state law in determining motions
                         24   to disqualify counsel.” Beltran v. Avon Prod., Inc., 867 F. Supp. 2d 1068, 1076 (C.D. Cal.
                         25   2012). “Attorneys practicing in this district must ‘be familiar with and comply with the
                         26   standards of professional conduct required of members of the State Bar of California and
                         27   contained in the State Bar Act, the Rules of Professional Conduct of the State Bar of
                         28   California, and the decisions of any court applicable thereto.’” Id. at 1076-177, citing
                                                                              -11-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 12 of 22 Page ID #:84



                          1   Local Rule 83-3.1.2.
                          2         The California Rules of Professional Conduct apply to all members of the State Bar,
                          3   regardless of the adjudicating tribunal. CA ST RPC Rule 1.0. The rules not only “establish
                          4   ethical standards for members of the bar,” they are “also designed to protect the public.”
                          5   Ames v. State Bar (1973) 8 Cal.3d 910, 917. A trial court’s authority to disqualify an
                          6   attorney derives from the power inherent in every court to control in furtherance of justice,
                          7   the conduct of its ministerial officers, and of all other persons in any manner connected
                          8   with a judicial proceeding before it, in every matter pertaining thereto. Beltran, 867 F.
                          9   Supp. 2d at 1076. Disqualification is necessary when opposing counsel learned
                         10   information that cannot be unlearned, because he could use that improper information
                         11   when cross examining witnesses, making and responding to objections, and addressing
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              the jury. Chronometrics, Inc. v. Sysgen, Inc. (1980) 110 Cal.App.3d 597, 607.
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13         A.     AN ATTORNEY HAS A DUTY NOT TO REVEAL OR USE
                         14                CONFIDENTIAL INFORMATION OF A FORMER CLIENT TO
                         15                THE DISADVANTAGE OF THAT FORMER CLIENT.
                         16         An attorney in California has a duty to “maintain inviolate the confidence, and at
                         17   every peril to himself or herself to preserve the secrets, of his or her client.” Cal. Bus. &
                         18   Prof. Code, § 6068 (e)(1). The only exception to this duty is when an attorney believes
                         19   that disclosure of confidential information is necessary to prevent a criminal act. Cal. Bus.
                         20   & Prof. Code, § 6068 (e)(2).
                         21         “A lawyer shall not reveal information protected from disclosure by Business and
                         22   Professions Code section 6068, subdivision (e)(1) unless the client gives informed
                         23   consent…” CA ST RPC Rule 1.6(a). This rule “recognizes a fundamental principle in the
                         24   lawyer-client relationship” by requiring a client’s informed consent before an attorney
                         25   may reveal information protected by Section 6068(e)(1). CA ST RPC Rule 1.6(a),
                         26   Comment [1]. “The principle of lawyer-client confidentiality applies to information a
                         27   lawyer acquires by virtue of the representation, whatever its source, and encompasses
                         28   matters communicated in confidence by the client, and therefore protected by the lawyer-
                                                                              -12-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 13 of 22 Page ID #:85



                          1   client privilege, matters protected by the work product doctrine, and matters protected
                          2   under ethical standards of confidentiality, all as established in law, rule and policy.” CA
                          3   ST RPC Rule 1.6(a), Comment [2].
                          4         California’s recently-modified Rules of Professional Conduct contain a number of
                          5   provisions which prohibit Daniel Hakhamzadeh’s representation of a plaintiff in a case
                          6   against Costco. A lawyer who formerly represented a client shall not thereafter represent
                          7   another person in “a substantially related matter in which that person’s interests are
                          8   materially adverse to the interests of the former client unless the former client gives
                          9   informed written consent.” CA ST RPC Rule 1.9(a). Additionally, a lawyer may not
                         10   knowingly represent a person where the lawyer’s former firm previously represented a
                         11   client whose interests are materially adverse to that person and about whom the lawyer
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              acquired protected and confidential information that is material to the matter, unless the
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   former client gives informed written consent. CA ST RPC Rule 1.9(b). Further, “[a]
                         14   lawyer who has formerly represented a client in a matter…shall not thereafter: (1) use
                         15   information protected by Business and Professions Code section 6068, subdivision (e) and
                         16   rule 1.6 acquired by virtue of the representation of the former client to the disadvantage
                         17   of the former client…” CA ST RPC Rule 1.9(c).
                         18         Two matters are deemed to be “substantially related” for Rule 1.9 purposes if there
                         19   is a substantial risk that the lawyer obtained protected and confidential information in the
                         20   prior representation and would be expected to use or disclose that information because it
                         21   is material to the subsequent representation. CA ST RPC Rule 1.9, Comment [3].
                         22         Unless informed written consent is obtained from each affected client, a lawyer
                         23   shall not “represent a client if there is a significant risk the lawyer’s representation of the
                         24   client will be materially limited by the lawyer’s responsibilities to or relationships with
                         25   another client, [or] a former client…” CA ST RPC Rule 1.7(b). The purpose behind this
                         26   rule “is to prevent dishonest conduct as well as to avoid placing the honest practitioner in
                         27   a position where he may be forced to choose between conflicting duties or interests.
                         28   [citation] The rule seeks to protect the confidential attorney-client relationship.” Western
                                                                               -13-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 14 of 22 Page ID #:86



                          1   Continental Operating Co. v. Natural Gas Corp. (1989) 212 Cal.App.3d 752, 758–759.
                          2         B.     DISQUALIFICATION IS MANDATORY DUE TO THE
                          3                PRESUMPTION THAT CONFIDENTIAL INFORMATION
                          4                WAS OBTAINED.
                          5         Where an attorney has previously represented a defendant in a litigation matter, a
                          6   presumption arises that the attorney obtained confidential information from the former
                          7   client, and the attorney is precluded from later suing that former client in a subsequent
                          8   similar matter. River W., Inc. v. Nickel (1987) 188 Cal.App.3d 1297, 1302. In River W., a
                          9   case involving a conflict of interest due to an attorney’s prior representation of a
                         10   defendant, the trial court found that issues existed in the litigation which were substantially
                         11   related to the issues involved in the attorney’s prior representation of the defendant. Id.
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Under this “substantial relationship” test, the court noted that the “former client need show
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   no more than that the matters embraced within the pending suit wherein his former
                         14   attorney appears on behalf of his adversary are substantially related to the matters or cause
                         15   of action wherein the attorney previously represented [the former client].” Id. citing T.C.
                         16   & Theatre Corp. v. Warner Bros. Pictures (1953) 113 F.Supp. 265, 268–269.
                         17         River W. noted that the court must presume that confidential information was
                         18   disclosed in the prior representation and should not inquire into the nature and extent of
                         19   those confidences. River W., at 1202-1203. For this reason, “in the usual case when the
                         20   substantial relationship of the matters is established, the inquiry ends and the
                         21   disqualification should be ordered.” Id. at 1304, emphasis added. Courts should not engage
                         22   in a weighing process and should not even consider the “importance of the confidences,
                         23   the potential impact of their use in litigation, or the effect of disqualification upon the
                         24   parties” before granting a disqualification motion. Id. at 1308.
                         25         With respect to nine asbestos personal injury actions, the California Court of Appeal
                         26   considered “the difficult issue of whether a law firm should be disqualified because an
                         27   employee of the firm possessed attorney-client confidences from previous employment by
                         28   opposing counsel in pending litigation.” In re Complex Asbestos Litigation (1991) 232
                                                                               -14-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 15 of 22 Page ID #:87



                          1   Cal.App.3d 572, 579. In Asbestos Litigation, a paralegal worked for an asbestos defense
                          2   firm exclusively defending asbestos cases in Northern California, and his work included
                          3   drafting settlement evaluations, updating forms with asbestos products implicated by the
                          4   suits, reviewing discovery responses, and assisting attorneys at trial. Id. at 581-82. He
                          5   thereafter began working for a firm that filed lawsuits on behalf of asbestos plaintiffs in
                          6   Northern California, and his work involved contacting asbestos plaintiffs, drafting
                          7   responses to discovery propounded by asbestos defendants, and assisting with trial team.
                          8   Id. at 582-83. In a number of cases, while at the plaintiffs’ firm, the paralegal assisted
                          9   attorneys pursuing cases against three defendants that he was familiar with through his
                         10   work assisting attorneys in defending those entities at the defense firm. Id. at 583. The
                         11   court emphasized that “an attorney will be disqualified from representing a client against
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              a former client when there is a substantial relationship between the two representations.”
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   Id. at 587.
                         14         Asbestos Litigation cited to River W. for the rule that, “[w]hen a substantial
                         15   relationship exists, the courts presume the attorney possesses confidential information of
                         16   the former client material to the present representation.” In re Complex Asbestos
                         17   Litigation, 232 Cal.App.3d at 579. If a member of a law firm “finds employment with
                         18   opposing counsel, there is a heightened risk that confidences of the former employer's
                         19   clients will be compromised, whether from base motives, an excess of zeal, or simple
                         20   inadvertence.” Id. at 588. The Court held “that disqualification is appropriate unless there
                         21   is written consent or the law firm has effectively screened the employee from involvement
                         22   with the litigation to which the information relates.” Id. at 579. The Court of Appeals
                         23   affirmed the trial court’s ruling disqualifying all attorneys in the paralegal’s new firm from

                         24   representing asbestos plaintiffs in nine cases – those cases filed against defendants that the

                         25   paralegal previously worked to help defend at his former law firm. Id. at 573.

                         26         California courts have continued to adhere to this rule, which has been upheld as

                         27   recently as 2019. In National Grange, a plaintiffs’ firm, Ellis Law Group, hired an attorney

                         28   who had previously worked for the law firm defending National Grange. National Grange
                                                                              -15-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 16 of 22 Page ID #:88



                          1   of Order of Patrons of Husbandry v. California Guild (2019) 38 Cal.App.5th 706, 709.
                          2   The trial court properly granted National Grange’s motion to disqualify Ellis Law Group.
                          3   Id. The court noted that “an attorney may not represent a new client whose interests are
                          4   adverse to those of a former client on a matter in which the attorney has obtained
                          5   confidential information. The purpose of the rule is to protect the confidential relationship
                          6   which exists between attorney and client, a relationship which continues after the formal
                          7   relationship ends.” Id. at 714, citations omitted. For this reason, “a former client may seek
                          8   to disqualify a former attorney from representing an adverse party by showing that the
                          9   former attorney possesses confidential information adverse to the former client.” Id.
                         10         Alternatively, if a former client does not establish that the attorney has confidential
                         11   information, the former client can still obtain disqualification upon a showing that there is
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              a substantial relationship between the subjects of the former and current representation.
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   National Grange, supra, at 709, citing Henriksen v. Great American Savings & Loan
                         14   (1992) 11 Cal.App.4th 109, 113-114. “If the subjects of the prior representation are such
                         15   as to ‘make it likely the attorney acquired confidential information’ that is relevant and
                         16   material to the present representation, then the two representations are substantially
                         17   related.” City and County of San Francisco v. Cobra Solutions, Inc. (2006) 38 Cal.4th 839,
                         18   847, citing Jessen v. Hartford Casualty Ins. Co. (2003) 111 Cal.App.4th 698, 711.
                         19         C.     DANIEL HAKHAMZADEH OBTAINED CONFIDENTIAL
                         20                INFORMATION ABOUT COSTCO.
                         21         Disqualification is mandatory here. Costco has established that Daniel
                         22   Hakhamzadeh previously represented Costco in lawsuits alleging personal injuries from
                         23   incidents occurring in various Costco locations in Southern California. In the subject

                         24   personal injury lawsuit, plaintiffs allege that they were injured by a Keurig sold by Costco.

                         25   See Complaint [ECF Dkt. No. 1-3]. Plaintiffs allege that Costco owed a duty to them and

                         26   was negligent with respect to this duty. Id. Accordingly, a substantial relationship has been

                         27   established with respect to the subject matter of this lawsuit and Daniel Hakhamzadeh’s

                         28   previous representation of Costco. This showing is sufficient to warrant automatic
                                                                              -16-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 17 of 22 Page ID #:89



                          1   disqualification of Daniel Hakhamzadeh. Indeed, now that this showing has been made,
                          2   in order to disqualify plaintiffs’ attorney, Costco does not have to provide “proof of actual
                          3   possession of confidential information,” although Costco can do so here. Western, supra,
                          4   212 Cal.App.3d at 759.
                          5         Daniel Hakhamzadeh billed over 250 hours to Costco for his work in defending
                          6   Costco in personal injury matters. In this work, he was privy to confidential, attorney-
                          7   client privileged information. While at McCune & Harber, he drafted and reviewed work
                          8   product settlement evaluations, and negotiated at least one settlement with a plaintiff on
                          9   behalf of Costco. In defending Costco, he spoke with Costco managers and employees
                         10   and prepared discovery responses on behalf of Costco. He saw a number of privileged
                         11   reports prepared in anticipation of litigation which he identified in discovery but did not
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              produce due to their privileged nature. He had access to McCune & Harber’s server with
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   its electronic files storing over seven years’ worth of work product information
                         14   accumulated by defense counsel in its representation of Costco.
                         15         Costco has established that Daniel Hakhamzadeh obtained confidential information
                         16   about Costco in its defense of Southern California personal injury lawsuits, and a
                         17   substantial relationship exists between the subject matter of this lawsuit and the prior
                         18   lawsuits in which Mr. Hakhamzadeh represented Costco. Rule 1.9 therefore prohibits Mr.
                         19   Hakhamzadeh from taking a position adverse to Costco in this lawsuit (or any other similar
                         20   lawsuit). CA ST RPC Rule 1.9. Daniel Hakhamzadeh and his associated firm of PSB must
                         21   be disqualified and precluded from suing Costco on behalf of a plaintiff in a personal
                         22   injury matter such as this one.
                         23         D.     COSTCO, AS THE HOLDER OF THE ATTORNEY-CLIENT

                         24                PRIVILEGE, HEREBY INVOKES THAT PRIVILEGE.

                         25         The attorney-client privilege applies to protect confidential attorney-client

                         26   communications. Fed. R. Evid. 502(g). California state law governs privilege in this civil

                         27   case. “The relationship of attorney and client shall exist between a law corporation…and

                         28   the persons [including corporations] to whom it renders professional services…” Cal.
                                                                              -17-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 18 of 22 Page ID #:90



                          1   Evid. Code § 954. The client is the holder of this privilege. Cal. Evid. Code § 953. As the
                          2   holder of the privilege, the client has the right “to prevent another from disclosing a
                          3   confidential communication between client and lawyer.” Cal. Evid. Code § 954.
                          4         The purposes of the work product privilege are to preserve the rights of attorneys
                          5   to prepare for trial with a degree of privacy necessary to prepare cases thoroughly and to
                          6   prevent attorneys from taking undue advantage of their adversary’s efforts. Cal. Code Civ.
                          7   Proc. § 2018.020. The attorney-client privilege applies to communications to those whom
                          8   the disclosure is reasonably necessary for the accomplishment of the purpose for which
                          9   the lawyer is consulted, and any legal opinions formed. Fireman’s Fund Ins. Co. v.
                         10   Superior Court (2011) 196 Cal.App.4th 1263, 1273.
                         11         By virtue of his former representation of Costco, Daniel Hakhamzadeh was privy
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              to and transmitted privileged communications. He drafted work product settlement
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   evaluations to provide to Costco and negotiated at least one settlement with a plaintiff in
                         14   a personal injury matter on Costco’s behalf. He then used the confidential information that
                         15   he obtained in his representation of Costco to file a number of lawsuits against Costco,
                         16   including this one. It must be presumed that all confidential information that Daniel
                         17   Hakhamzadeh obtained about Costco has been shared with all attorneys at Panish Shea &
                         18   Boyle. As the holder of the attorney-client privilege, Costco hereby invokes the privilege
                         19   and requests that this court disqualify Daniel Hakhamzadeh and all associated law firms,
                         20   including PSB, from representing the plaintiffs in this matter.
                         21

                         22   IV.   DANIEL HAKHAMZADEH’S CONFLICT IS IMPUTED UPON
                         23         PANISH SHEA & BOYLE, REQUIRING DISQUALIFICATION.
                         24         All law firms associated with plaintiffs and Daniel Hakhamzadeh must be
                         25   disqualified now that Costco has established Mr. Hakhamzadeh’s violation of Rule 1.9.
                         26   His conflict of interest is imputed to associated counsel, Panish Shea & Boyle.
                         27         When lawyers are associated in a case, “none of them shall knowingly represent a
                         28   client when any one of them practicing alone would be prohibited from doing so by rules
                                                                             -18-

                                                                 Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 19 of 22 Page ID #:91



                          1   1.7 or 1.9…” CA ST RPC Rule 1.10(a). The only exception is when: (i) the prohibited
                          2   lawyer did not substantially participate in the prior substantially related matter; and (ii)
                          3   the prohibited lawyer is timely screened from any participation in the matter; and (iii)
                          4   written notice is promptly given to the affected former client with the screening procedures
                          5   and the opportunity to object. CA ST RPC Rule 1.10(a)(2), emphasis added.
                          6         This exception is not implicated here because Daniel Hakhamzadeh substantially
                          7   participated in the defense of Costco in personal injury matters. CA ST RPC Rule
                          8   1.10(a)(2)(i). Thus, the screening procedures set forth in Rule 1.10(a)(e)(ii)-(iii) may not
                          9   be utilized. CA ST RPC Rule 1.10(a)(2)(i). Even if it is found that Mr. Hakhamzadeh did
                         10   not substantially participate in Costco’s defense of prior matters, his conflict is
                         11   nevertheless imputed upon PSB because PSB was not timely screened before associating
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              in the case as additional attorneys for plaintiffs and PSB did not provide written notice to
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   Costco or afford Costco the opportunity to object. Had PSB been timely screened and if
                         14   effective screening procedures were put in place, Daniel Hakhamzadeh’s name would not
                         15   appear in the caption of the Notice of Association and Plaintiffs’ discovery requests to
                         16   Costco, and he would not be identified in the caption of plaintiffs’ ex parte application
                         17   seeking a preferential trial date.
                         18         Panish Shea & Boyle did not provide the requisite written notice to Costco of the
                         19   adverse representation and/or any screening procedures. It must therefore be presumed
                         20   that Daniel Hakhamzadeh has shared confidential, privileged information about Costco
                         21   with all lawyers at Panish Shea & Boyle while assisting PSB in preparing for an expedited
                         22   trial date. This presumption warrants automatic disqualification of all attorneys at PSB.
                         23         As a general rule, where an attorney is disqualified from representing a client due
                         24   to a conflict of interest, absent screening, the attorney’s entire law firm is also disqualified.
                         25   William H. Raley Co. v. Superior Court (Carroll) (1983) 149 Cal.App.3d 1042, 1049. In
                         26   Asbestos Litigation, discussed above, which involved a conflict with a paralegal who
                         27   jumped firms, the court held that the entire firm that hired the paralegal was disqualified.
                         28   Asbestos Litigation, 232 Cal.App.3d at 592. The “firm's disqualification is required not
                                                                               -19-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 20 of 22 Page ID #:92



                          1   because of an attorney's affirmative misconduct, but because errors of omission and
                          2   insensitivity to ethical dictates allowed the employee's misconduct to taint the firm with a
                          3   violation of attorney-client confidentiality.” Id. When hiring a former employee who
                          4   possesses confidential-attorney client information materially related to a pending or
                          5   contemplated litigation, “the hiring attorney must obtain the informed written consent…,
                          6   thereby dispelling any basis for disqualification.” Id. at 592-93. Without this informed
                          7   written consent, “the hiring attorney is subject to disqualification unless the attorney can
                          8   rebut a presumption that the confidential attorney-client information has been used or
                          9   disclosed in the new employment.” Id. at 593.
                         10         “The most likely means of rebutting the presumption is to implement a procedure,
                         11   before the employee is hired, which effectively screens the employee from any
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              involvement with the litigation, a procedure one court aptly described as a “ ‘cone of
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   silence.’ ” Asbestos Litigation, 232 Cal.App.3d at 592, citing Nemours Foundation v.
                         14   Gilbane, Aetna, Federal Ins. (D.Del.1986) 632 F.Supp. 418, 428. In this regard, screening
                         15   must take place “at the outset,” before undertaking the challenged representation, and
                         16   should involve the circulation of a written warning to staff to prevent communications
                         17   with the affected lawyer about the matter and to prohibit the affected lawyer from
                         18   accessing the relevant files. Id. at 594, emphasis added.
                         19         Panish Shea & Boyle cannot show that Daniel Hakhamzadeh was timely screened
                         20   before he signed plaintiffs’ complaint in this matter and before PSB associated in as
                         21   attorneys of record. Therefore, all attorneys at PSB must be disqualified from representing
                         22   the plaintiffs in this lawsuit against Costco.
                         23         In Beltran, the Central District Court of California disqualified two law firms
                         24   representing plaintiffs in a class action, imputing one firm’s conflict of interest to the other
                         25   firm. Beltran v. Avon Prods., Inc. (C.D. Cal. 2012) 867 F. Supp. 2d 1068. Two law firms,
                         26   Eagen Avenatti and the X-Law Group, represented a plaintiff in a nationwide class action
                         27   lawsuit against cosmetic company Avon. Beltran, at 1072. Avon’s counsel, Paul Hastings
                         28   LLP, moved to disqualify both firms representing the plaintiff on the grounds that Jason
                                                                               -20-

                                                                   Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 21 of 22 Page ID #:93



                          1   Frank, a partner with Eagen Avenatti, previously defended Avon in a products liability
                          2   case and two class actions when he was an attorney at Paul Hastings. Id. Jason Frank billed
                          3   over 300 hours working on Avon matters at Paul Hastings. Id. Plaintiff argued that
                          4   disqualification was improper because Mr. Frank was not part of the plaintiff’s litigation
                          5   team and an ethical wall was apparently imposed to cordon Mr. Frank from the case two
                          6   weeks after the case was filed, but the court rejected this contention. Id. at 1072, 1083.
                          7   “As a matter of law, however, an ethical wall is insufficient to overcome the possession
                          8   of confidential information by the segregated attorney, except in very limited situations
                          9   involving former government attorneys now in private practice.” Id.
                         10         The Beltran court ultimately held that, “[u]nder California law and the Rules of
                         11   Professional Conduct, disqualification of Eagan Avenatti and the X-Law Group is
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              warranted because Mr. Frank has both actual and presumptive possession of confidential
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   information that is material to this case, and his conflict of interest is imputed to both
                         14   firms.” Beltran, supra, at 1072, emphasis added. “Once the attorney is found to be
                         15   disqualified, both the attorney and the attorney's firm are disqualified from suing the
                         16   former client.” Id. at 1078, citing Trone v. Smith (9th Cir. 1980) 621 F.2d 994, 999.
                         17   “Confidential information possessed by one attorney may or may not have been shared
                         18   with other members of the firm, but the firm as a whole is disqualified whether or not its
                         19   other members were actually exposed to the information.” Trone, at 999.
                         20         Beltran states that Daniel Hakhamzadeh’s conflict of interest will be imputed to
                         21   both of the firms representing the plaintiffs in this matter – SM Law Group and Panish
                         22   Shea & Boyle. Although SM Law Group has since withdrawn, PSB has not, despite the
                         23   presumption that Mr. Hakhamzadeh shared confidential information with PSB while
                         24   assisting PSB in preparing for an expedited trial date in just four months. Thus, PSB must
                         25   be disqualified to this imputed conflict.
                         26   ///
                         27   ///
                         28   ///
                                                                              -21-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
                    Case 2:21-cv-02435-SVW-JEM Document 9-1 Filed 03/22/21 Page 22 of 22 Page ID #:94



                          1   V.    CONCLUSION
                          2         As a former attorney for Costco in personal injury matters, Daniel Hakhamzadeh
                          3   obtained confidential information about Costco which is substantially related to the
                          4   subject personal injury lawsuit. He signed plaintiffs’ lawsuit against Costco without
                          5   obtaining Costco’s informed written consent to take a position adverse to Costco. A
                          6   conflict of interest therefore exists which mandates his disqualification in this case.
                          7         Daniel Hakhamzadeh’s conflict is imputed to the associated law firm representing
                          8   plaintiffs because no timely screening procedures have been shown. Accordingly, Costco
                          9   respectfully requests that this court grant this motion and disqualify Daniel Hakhamzadeh
                         10   and his associated firm of Panish Shea & Boyle, the law firm of record for plaintiffs.
                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   DATED:       March 22, 2021                          McCUNE & HARBER, LLP
    (213) 689-2500




                         13
                                                                                   By:
                         14                                                              STEPHEN M. HARBER, ESQ.
                                                                                         AMY A. EVENSTAD, ESQ.
                         15                                                        Attorneys for Defendant, COSTCO
                                                                                   WHOLESALE CORPORATION
                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                              -22-

                                                                  Defendant Costco's Notice of Motion and Motion to Disqualify Plaintiffs’ Attorneys of Record
